COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00040-CV


Christopher Leron Clegg                    §    From the 48th District Court

                                           §    of Tarrant County (048-285247-16)
v.
                                           §    December 14, 2017

City of Fort Worth                         §    Opinion by Justice Pittman


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant Christopher Leron Clegg shall pay all of

the costs for this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mark T. Pittman_________________
                                         Justice Mark T. Pittman